                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )               8:17CR251
                                             )
       vs.                                   )
                                             )
JESSE BUSTOS,                                )                 ORDER
                                             )
                     Defendant.              )


       This matter is before the court on defendant=s unopposed Motion to Continue Trial
[66] as counsel needs addition time to resolve ongoing settlement discussions. For good
cause shown,

       IT IS ORDERED that the Motion to Continue Trial [66] is granted as follows:

       1. The jury trial now set for February 19, 2019 is continued to March 25, 2019.

        2. In accordance with 18 U.S.C. ' 3161(h)(7)(A), the court finds that the ends of
justice will be served by granting this continuance and outweigh the interests of the public
and the defendant in a speedy trial. Any additional time arising as a result of the granting
of this motion, that is, the time between today=s date and March 25, 2019, shall be
deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act. Failure to grant a continuance would deny counsel the reasonable time
necessary for effective preparation, taking into account the exercise of due diligence. 18
U.S.C. ' 3161(h)(7)(A) & (B)(iv).

     3. No further continuances will be granted without a hearing before the
undersigned magistrate judge.

       DATED February 14, 2019.

                                   BY THE COURT:


                                   s/ Susan M. Bazis
                                   United States Magistrate Judge
